 In the Matterof STERLING ADVERTISING AGENCYandAMERICAN-ADVERTISINGGUILD, LOCAL 20, U 0 P. W A., CIOCase No, R ,3938 -Decided July 10, 1942Jurisdiction:advertising industryInvestigation and Certification of Representatives:refusal to accord petitionerrecognition until certified by the Board,employees temporarily laid offheldeligible to vote,election necessary'-Unit Appropriate for Collective Bargaining:all employees including the ship-ping department head,but excluding executives,supervisory employees,accountexecutives,and department heads other than the one specifically included.Mr Arthur Steinberg,of New York City, for the Company.Mr Nicholas Chase,of New York City, for the Union.,Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Advertising Guild, Local20,U 0 P. W. A , CIO, herein called the Union, alleging that aquestion affecting commerce had arisen conceiving the representationof employees of Sterling Advertising Agency, New York City, hereincalled the Company, the National Labor Relations Board providedfor an,appropriate hearing upon due notice before John J Cuneo,Trial ExaminerSaid hearing was held at New Yoik City, on June11, 1942The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYSterling Advertising Agency is a New York corporation with- itsprincipal place of business at New York City where it operates an42 N LR B, No 66281 282DECISIONS OF NATIONALLABOR RELATIONS BOARDadvei tising agencyFoity-five per cent of the Company's clients arelocated outside the State of New York and the value of the advertis-ing placed for such clients during 1941 amounted to about $105,000Ninety-nine percent of the Company's clients are engaged in themanufacture, pioduction, sale, and distribution of products whichare sold and transported in interstate commerceThe Company ad-mits that it is engaged in comineice within -the meaning of theNational Labor Relations Act.--IITHE ORGANIZATION INVOLVEDAmerican Advertising Guild, Local 20, U 0 P W- A , isa_labororganization affiliatedwith the Congress of IndustrialOrganizations,admitting to membership employees of the CompanyIII1HE QUESTION CONCERNING REPRESENTATIONThe Company iefuses to recognize the Union as the exclusivebargaining representative of its -employees until such time as theUnion is certified by the BoardA statement of the Regional Director, intioduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appro-priate I_We find that a question affecting comueice has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act11'THE APPROPRIATE UNITThe Union 'contends that all employees of the Company, excludingexecutives and supervisory employees, constitute an appi opriate unitexecutives and department headsThe Union contends that suchemployees be excluded from the unit and the Company that they beincluded-`Account executivesThese employees are salesmen who contactprospective advertisersThe Company employs six such persons andthey receive about $5,000 each per-year in salaryThey work outadveftismg plans with production and copy employees and artistsand approve all such copyThey spend approximately `two-thirdsof their time-outside the office' soliciting businessWith the excep-tion of certain ,department heads, the other employees of the Com-'The Regional Director reported that`the Union presented 19 membership applicationcards bearing apparently genuine signatures of persons whose namesappear on theCompany's pay rollofApril 4, 1912Thereare approximately 20 employees in theunit hereinafter found to be appropriate STERLINGADVERTISING AGENCY283parry receive flour $15 to $40 per weekUnder the circumstances,we shall exclude the account executives from the unitDepartment headsThe Union urges that the head of the ship-ping depaitment be included in the unitThe Company agrees withthis contentionThe slopping depai tment head receives $21 per week,ind has no authoiity,,to hire of dischargeWe shall include theshipping department head in the unitThe other department headsemployed by the Company, ieceive from $75 to $140 per week insalaryThe other employees receive from $15 to $40 per weekThere ate from two to seven persons employed in each of the de-partmentsUnder the circumstances, we shall exclude all the de-partment heads other than the shipping depaitment head fiom theunitWe find that all employees of the Company, including the shippingdepartment head, but excluding executives, supervisory employees,account executives, and department heads (not including shippingdepartment head), constitute a unit appiopriate for the purposes ofcollective bai gaining, within the meaning of Section 9 (b) of theActV THE DETEQDIINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the DnectionDue to a decline in the Company's business, it laid off about 13employees in April 1942It appears from the record that theCompany's volume of business uicieases in July and August of eachyear and the president of the Company testified that it is the inten-tion of the Company to iehire all its laid off employees as businesswarrants itWe find that the persons laid off are employees tem-porarily laid off within the meaning of our Direction of Electionherein, and shall be eligible to vote in the electionDIRECTION OF ELECTIONBy virtue of and pursuant to the poiser vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Boaid Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives foi the purpose of collective bargaining with Sterling Adver-tising Agency, New York City, an election by seciet ballot shall be 284DECISIONS OF NATIONAL, LABOR' RELATIONS BOARDconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under- the dii ection and supervisionof the-Regional Director for the Second Region, acting in this mat-ter as agent for the National Labor Relation's Boaid, and subject toArticle 4II, Section 9, of said Rules and Regulation, among theemployees, in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did`not work duimgsuch pay-roll period because they were ill of on vacation or in theactivemilitary servile or training of the United States, or tem-porarily `laid off, but excluding 'employees wlio have since quit orbeen discharged' for cause, to determine whether or not they desireto be represented by American Advertising Guild Local 20, U O. PW A, affiliated with the Congress of Industiial Organizations, forthe purpose of collective bargaining.